750 So. 2d 108 (1999)
Grace JONES, Appellant,
v.
James Hillman CANNON, Sr., Appellee.
No. 99-3965.
District Court of Appeal of Florida, First District.
December 22, 1999.
Rehearing Denied February 17, 2000.
Grace J. Jones, pro se, appellant.
Theodore M. Burt of Burt & Feather, Trenton, for appellee.
PER CURIAM.
Grace Jones suffered an adverse judgment in the County Court for Gilchrist County. Her appeal to the circuit court resulted in an affirmance by opinion which issued September 8, 1999. Mandate issued on September 28. She filed an appeal to this court on October 18.
We elect to treat the notice of appeal as seeking to invoke this court's certiorari jurisdiction. See Haines City Community Development v. Heggs, 658 *109 So.2d 523 (Fla.1995); Fla. R.App. P. 9.040(c). Pursuant to Rule 9.100(c)(1), a certiorari petition must be filed within 30 days of rendition of the order to be reviewed. This time limit is jurisdictional. Hofer v. Gil De Rubio, 409 So. 2d 527 (Fla. 5th DCA 1982). Jones contends the time should be measured from issuance of mandate by the circuit court but we find this reasoning was rejected in Roy v. State, 211 So. 2d 554 (Fla.1968).
As this court's jurisdiction was not timely invoked, the cause is hereby dismissed.
BOOTH, MINER and KAHN, JJ., concur.